Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.     The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the




4. Claims 1 -4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang ( 2010/0120442) in view of Sharp ( 2016/0135179) and further in view of 3GPP TSG WGI NR AH, Samsung, “ SS BW and multiplexing”.

For Claims 1 -4 , Zhuang ( 2010/012044) discloses a user equipment (see FIG.
1 UEs 106,108, 110, and others, "remote unit may also be referred to as a subscriber unit, mobile, mobile station (MS), user terminal, subscriber station, user equipment (UE), terminal, relay node (RN), relay," para. [0015]) comprising:
receiving circuitry configured to receive ("remote units may also comprise one or more transmitters and one or more receivers," para. [0016]), from a base station apparatus (base unit 100, FIG. 1 "base units may also be referred to as an access point, access terminal, base, base unit, base station (BS), Node-B, eNode-B, eNB," para. [0014]), a radio resource control signaling including information used for determining a block; the block being identified based on a block index associated with the information and the information indicating the block index corresponding to a time location the block which is one of multiple in a burst ("controller includes sub-frame generation functionality 322," "the sub-frame is an OFDM time-frequency resource," para. [0020]), the information


"the first and second time-frequency regions are an integer number of OFDM symbols,” para. [0034]), wherein the receiving circuitry is configured to receive ("remote units may also comprise one or more transmitters and one or more receivers," para. [0016]), based on the information, from the base station apparatus (base unit 100, FIG. 1), the block in which the signal transmitted ("control channel for a RN to small number of Resource Blocks so that the remaining Resource Blocks can be assigned to a Release-8 UE1," para. [0040]).

Zhuang discloses all the subject matter of the claimed invention with the exception of information being used for indicating whether a primary synchronization signal and a

secondary synchronization signal, the receiving circuitry is configured to receive, based on the information, from the base station apparatus, the block in which the primary synchronization signal and the secondary synchronization signal and the physical broadcast channel and the reference signal for decoding the physical broadcast channel are transmitted.

Sharp from the same or similar fields of endeavor teaches a provision of information being used for indicating whether a primary synchronization signal and a secondary synchronization signal, the receiving circuitry is configured to receive, based on the information, from the base station apparatus, the block in which the primary synchronization signal and the secondary synchronization signal and the physical broadcast channel and the reference signal for decoding the physical broadcast channel are transmitted as described that the primary synchronization signal and the secondary synchronization signal are used for identifying a physical cell identity, and the physical broadcast channel is used for carrying System Frame Number information. SFIARP from the same or similar field of endeavor teaches a provision of the information being used for indicating whether a primary synchronization signal and a secondary synchronization signal ("instructions are also executable to receive a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) of the serving cell,” para. [0023]), the receiving circuitry is configured to receive ("The UE may receive the PSS and the SSS of the serving cell in a fixed subframe location in a radio frame," para. [0029]), based on the information, from the base station apparatus 

Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use information being used for indicating whether a primary synchronization signal and a secondary synchronization signal, the receiving circuitry is configured to receive, based on the information, from the base station apparatus, the block in which the primary synchronization signal and the secondary synchronization signal and the physical broadcast channel and the reference signal for

decoding the physical broadcast channel are transmitted as taught by Sharp in the communication network of Zhang for the purpose decoding the blocks.

For claims 1-4,  Zhuang ( 2010/0120442) in view of Sharp ( 2016/0135179) discloses all the subject matter of the claimed invention with the exception of the primary synchronization signal being mapped to a starting OFDM symbol of the block in a communications network. TSG WGI NR AH, Samsung, “ SS BW and multiplexing” from the same or similar fields of endeavor teaches a provision of the primary synchronization signal being mapped to a starting OFDM symbol of the block ( See page 2 lines 1-7 under section 3 Mapping of SS blocks in an SS burst set. Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the primary synchronization signal being mapped to a starting OFDM symbol of the block as taught by TSG WGI NR AH, Samsung, “ SS BW and multiplexing” at the time of the filling date of the invention in the communications network of Zhuang ( 2010/0120442) in view of Sharp ( 2016/0135179) for the purpose of mapping the blocks in the burst set.

Channel (PDDCFI), performing a time and frequency synchronization and obtain frame number provided by the broadcast channel ” para. [0035] wherein it teaches the block being identified based on a block index associated with the information and the 

5. Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/DANG T TON/
Primary Examiner, Art Unit 2476 /D.T.T/
Primary Examiner, Art Unit 2476